KOGAN, Justice.
We have on appeal a judgment declaring Florida’s insurance premium tax scheme, sections 624.509, .512, .514, Florida Statutes, as it existed during the years 1980 through 1985, unconstitutional under the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution. The district court certified the cause to this Court as involving a question of great public importance requiring immediate resolution. We have jurisdiction, pursuant to article V, section 3(b)(5) of the Florida Constitution, and reverse based on our decision in Gallagher v. Motors Insurance Co., 605 So.2d 62 (Fla.1992).
Accordingly, we reverse the judgment under review to the extent it finds Florida’s premium tax unconstitutional1 and remand for further proceedings consistent with our decision in Motors Insurance.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW and GRIMES, JJ., concur.
HARDING, J., dissents with an opinion, in which OVERTON, J., concurs.

. Because of our resolution of this issue, we need not address the other issues raised on appeal,